Matter of Niagara Frontier Transp. Auth. (NFTA Police Benevolent Assn.) (2021 NY Slip Op 03799)





Matter of Niagara Frontier Transp. Auth. (NFTA Police Benevolent Assn.)


2021 NY Slip Op 03799


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021

PRESENT: CARNI, J.P., LINDLEY, WINSLOW, BANNISTER, AND DEJOSEPH, JJ. (Filed June 11, 2021.) 


MOTION NO. (919/20) CA 19-01569.

[*1]IN THE MATTER OF ARBITRATION BETWEEN NIAGARA FRONTIER TRANSPORTATION AUTHORITY, PETITIONER-APPELLANT, AND NFTA POLICE BENEVOLENT ASSOCIATION, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.